*144MEMORANDUM **
Narinder S. Kaushal, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen proceedings on his application for asylum and withholding of deportation. We apply the transitional rules under the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, and we have jurisdiction under 8 U.S.C. § 1105a(a). See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222-23 (9th Cir.2002). We review for abuse of discretion and will not grant a petition absent evidence that compels a contrary conclusion. Bolshakov v. INS, 133 F.3d 1279, 1281 (9th Cir.1998). We deny the petition for review.
The BIA did not abuse its discretion in concluding that the new evidence Kaushal submitted did not establish prima facie eligibility for asylum. See id. (citing INS v. Abudu, 485 U.S. 94, 104-05, 108 S.Ct. 904, 99 L.Ed.2d 90 (1988)).
We lack jurisdiction to review the BIA’s original decision because Kaushal did not timely petition this Court for review of that decision. See 8 U.S.C. § 1252(b)(1); Sheviakov v. INS, 237 F.3d 1144, 1146 (9th Cir.2001) (30-day rule is mandatory and jurisdictional); Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996) (motion to reopen does not toll time period for appeal).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.